DETAILED CORRESPONDENCE
This Office action is in response to the application filed 8/19/2019, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/19/2019 and 5/11/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required. No new matter. Appropriate correction required.
The disclosure is objected to because of the following informalities: paragraph [0054] line 8 the word “he” should read --the--.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference characters mentioned in the description: the dispatch system 400 and a set of rules for the allocator software module.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonawitz, US 9,747,568.

Regarding claim 1. A method of fleet management and flight planning for a fleet of aerial vehicles, the method comprising: 
receiving, by one or more processors of a dispatch system (“processor”—col. 2, lns. 4-31, col. 22, lns. 36-62,  col. 25, lns. 28-42), a plurality of state messages from the aerial vehicles (Bonawitz: see at least col. 7, lns 1-col. 8, ln. 31 which read on this limitation); 
allocating, by the one or more processors (col. 25, lns 28-42), each of the aerial vehicles to one of a plurality of dispatcher software modules (Bonawitz: FIG. 4-FIG. 57) by: 
allocating aerial vehicles according to a set of rules (Bonawitz: col. 5, lns 58-col. 6, ln. 49), and after allocating aerial vehicles according to a set of rules, allocating any remaining aerial vehicles using a requesting process where one or more of the plurality of dispatcher software modules submits a request including a priority value and the any remaining aerial vehicles are allocated based on any priority values of any requests of the one or more of the plurality of dispatcher software modules (Bonawitz: see at least col. 11, ln. 61-col. 12, ln. 21, here in col. 14, lns 4-16 the taught system uses a set of rules that weights higher cost value (e.g. a priority value) for a fleet balloons, “weight parameter” and “goal distribution”/allocating—col. 18, lns. 51-col. 19, ln. 25); 
using, by the one or more processors, one of the plurality of dispatcher software modules to determine an intent for an aerial vehicle allocated to the one of the plurality of dispatcher software modules, wherein the intent identifies a type of flight controller for the aerial vehicle (see at least col. 11, ln. 60-col. 12, ln. 11); and 
generating, by the one or more processors, a flight plan for the aerial vehicle based on the intent (col. 12, lns. 12-21—“Based on the received information, the system may be further configured to determine trajectories (e.g. flight plan) that satisfy the sequence of coverage requirements for the region (e.g. based on the intent). To determine the trajectories, the system may initially establish possible routes for balloons within each phase. For each landmark at the start of a phase and for each landmark at the end of the phase, the system may determine how close to the end-of-phase landmark that a balloon starting from the start-of-phase landmark could get by traveling during the phase.” Also, related is col. 15, lns 16-49—“Additionally, as shown in FIG. 7B, each path from starting landmarks A-D and F includes an associated cost, as indicated by a dollar amount. In one example, the cost maybe associated with a cost in power that is necessary to adjust the altitude of a balloon to reach one or more altitudes during the path. Accordingly, a set of starting landmarks may be selected based on a comparison between the cost values associated with each starting landmark and a cost threshold.”).

Regarding claim 2. The method of claim 1, further comprising, sending the flight plan to the aerial vehicle (Bonawitz: see at least col. 14, lns. 31-34, col. 16, lns. 9-27. The rationales and rejections of claim 1 are incorporated).

Regarding claim 3. The method of claim 1, further comprising, inputting the plurality of state messages into an array, and wherein the allocating is performed periodically according to a predetermined period of time (Bonawitz: see at least col. 7, lns 1-col. 8, ln. 31 The rationales and rejections of claim 1 are incorporated).

Regarding claim 4. The method of claim 1, wherein at least one of the plurality of dispatcher software modules is configured to plan for recovery of an aerial vehicle after the aerial vehicle has landed (Bonawitz: col. 15, ln. 60-col. 16, ln. 8, col. 19, ln. 45-65, col. 23, lns. 15-36. The rationales and rejections of claim 1 are incorporated).

Regarding claim 5. The method of claim 1, wherein at least one of the plurality of dispatcher software modules is configured to plan for an aerial vehicle with a limited amount of lifetime remaining (Bonawitz: see at least: col. 15, ln. 60-col. 16, ln. 8; col. 19, ln. 50-col. 20, ln. col. 24, lns. 40-56. The rationales and rejections of claim 1 are incorporated).

Regarding claim 6. The method of claim 1, wherein at least one of the plurality of dispatcher software modules is configured to plan for an aerial vehicle to maintain a particular location (Bonawitz: see at least col. 10, lns. 38-60. The rationales and rejections of claim 1 are incorporated).

The method of claim 1, wherein at least one of the plurality of dispatcher software modules is configured to plan for an aerial vehicle to maintain a particular relative location (Bonawitz: see at least col. 10, lns. 38-60, col. 11, lns. 44-60. The rationales and rejections of claim 1 are incorporated).

Regarding claim 8. The method of claim 1, wherein at least one of the plurality of dispatcher software modules is configured to plan for an aerial vehicle to travel to and reach a particular location (Bonawitz: see at least col. 13, ln. 48-col. 14, ln. 3). The rationales and rejections of claim 1 are incorporated). 

Regarding claim 9. The method of claim 1, wherein at least one of the plurality of dispatcher software modules is configured for a particular geographic region (Bonawitz: col. 7, lns.1-19, col. 12, lns. 22-37. The rationales and rejections of claim 1 are incorporated).

Regarding claim 10. The method of claim 1, wherein the requesting process includes providing the plurality of state messages for the unallocated aerial vehicles to the plurality of dispatcher software modules (Bonawitz: see at least col. 7, lns 1-col. 8, ln. 31 The rationales and rejections of claim 1 are incorporated).

Regarding claim 11. The method of claim 1, wherein the requesting process includes allocating each unallocated aerial vehicle to a dispatcher software module that 

Regarding claim 12. The method of claim 1, wherein the intent further identifies a goal location and the type of flight controller includes planning for the aerial vehicle to be recovered at the goal location (Bonawitz: col. 15, ln. 60-col. 16, ln. 8, col. 19, ln. 45-65, col. 23, lns. 15-36 FIG. 9, 10 The rationales and rejections of claim 1 are incorporated).

Regarding claim 13. The method of claim 1, wherein the intent further identifies a goal location and the type of flight controller includes planning for the aerial vehicle to maintain the goal location (Bonawitz: Bonawitz: see at least col. 10, lns. 38-60. The rationales and rejections of claim 1 are incorporated).

Regarding claim 14. The method of claim 1, wherein the intent further identifies a goal location and the type of flight controller includes planning for the aerial vehicle to reach the goal location as soon as possible (Bonawitz: “rapid dispatch”—col. 3, lns.  The rationales and rejections of claim 1 are incorporated).

Regarding claim 15. The method of claim 1, wherein the intent further identifies a goal location and the type of flight controller includes planning for the aerial vehicle to reach the goal location as a particular point in time (Bonawitz: col. 11, lns. 44-56. The rationales and rejections of claim 1 are incorporated).

The method of claim 1, wherein the intent further identifies a goal location, and the type of flight controller includes planning for the aerial vehicle to reach the goal location while avoiding other locations (Bonawitz: col. 11, lns. 50-56. The rationales and rejections of claim 1 are incorporated).

Regarding claim 17. The method of claim 1, further comprising, determining intents for each aerial vehicle of the plurality of aerial vehicles based on the allocations (Bonawitz: see at least col. 11, ln. 61-col. 12, ln. 21, here in col. 14, lns 4-16 the taught system uses a set of rules that weights higher cost value (e.g. a priority value) for a fleet balloons, “weight parameter” and “goal distribution”/allocating—col. 18, lns. 51-col. 19, ln. 25 The rationales and rejections of claim 1 are incorporated).

Regarding claim 18. The method of claim 17, further comprising: 
entering all determined intents into a queue (it is well known in the art to manually or automatically enter in data (e.g. “intents”) into a queue as claimed); and 
using the queue to generate flight plans for each of the plurality of aerial vehicles (Bonawitz: Bonawitz: see at least col. 10, lns. 38-60. The rationales and rejections of claim 1 are incorporated).

Regarding claim 19. The method of claim 18, further comprising: 
using, by the one or more processors, a second one of the plurality of dispatcher software modules to determine a second intent for a second aerial vehicle allocated to the second one of the plurality of dispatcher software modules, wherein the second intent identifies a type of flight controller for the second aerial vehicle (Bonawitz: col. 11, ln. 44- col. 12, ln. 11); 
receiving an override intent for the second aerial vehicle generated by a third dispatcher software module (FIG. 8A-8B); 
generating, by the one or more processors, a flight plan for the second aerial vehicle based on the override intent and disregarding the second intent (Bonawitz: col. 19, lns. 12-35.)

Regarding claim 20. The method of claim 19, further comprising, inputting both the second intent and the override intent into a queue, after which the flight plan for the second aerial vehicle is generated (Bonawitz: col. 13, ln. 54, col. 19, lns. 12-35, col. 20, lns. 11-19. The rationales and rejections of claim 1 are incorporated).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA D THOMAS/Examiner, Art Unit 3661               

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661